Title: James Madison to Lyman C. Draper, 9 August 1833
From: Madison, James
To: Draper, Lyman C.


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier
                                
                                August 9. 1833
                            
                        
                        (private.)
                        Since your letter of 3d. June came to hand my increasing age and continued maladies, with the many
                            attentions due from me, have caused a delay in acknowledging it, for which these circumstances must be an apology in your
                            case, as I have been obliged to make them in others.
                        You wish me to refer you to sources of printed information on my career in life, and it would afford me
                            pleasure to do so. But my recollection on the subject is very defective. It occurs that there was a biographical volume in
                            an enlarged edition compiled by General or Judge Rodgers of Pennsylvania, which may perhaps
                            have included my name among others. When or where it was published I cannot say. To this reference, I can only add
                            generally the newspapers at the Seat of Government and elsewhere during the electioneering periods, when I was one of the
                            objects under review. I need scarcely remark that a life which has been so much a public life must of course be traced in
                            the public transactions in which it was involved, and that the most important of these are to be found in documents
                            already in print, or soon to be so. With friendly respects
                        
                            
                                James Madison
                            
                        
                    